DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1 and 7.
Status of claims:
Claims 1-12 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wesby  (US20050222933).

Per claim 1,  Wesby discloses an apparatus configured ( fig 1, ref. 10)to be hardwire connected to an asset (fig. 1, ref. 110), the apparatus comprising: a hardwire interface configured to connect to the asset (paragraph 0090,Fig 1, ref. 10,  i.e. the port  module [90] comprises a number of analogue and digital ports [92]); a cellular interface (I/F) (paragraph 0087, Fig 1, ref. 20 and 30, telecom chipset to the  data is read from or sent to a specific functional element within the associated asset via the port module [90] and specific data describing the operating system of the associated asset and data which relates to the method by which asset data is accessed and read by the wireless module [10], following authentication of the sender of the message and validation of the access authorization);  determine a type of the asset from the retrieved asset identification (paragraph 0040, i.e. server may also receive data periodically, and or it may request data according to predetermined conditions, and or it may be sent data by the wireless module in response to a change in status of the associated asset such as an alarm condition or in response to a status interrogation request sent to 
the wireless module from any fixed or mobile device, where asset types are preprogrammed, [where status changes come about where conditions changes or interrogation request, as interpreted by examiner]); register the retrieved asset identification information with a server over the cellular I/F paragraph 0075, i.e. moveable assets such as vehicles, bicycles and freight, as well as laptops, are conveniently and effectively tracked through associating a wireless module with each asset and providing a network-based system server service-platform, which is linked to the telecommunications 
network infrastructure and which has the means to store and run a number of remote asset management software applications to provide diverse asset tracking and remote control solutions, examiner interprets stored data as registered or previously registered which maybe updated, such as preprogramed data, which may be updated)  ; and load an application corresponding to the determined type of asset (paragraph 0076, i.e. The associated network-based service-platform is programmed with dedicated software application modules, each capable of managing one or more separate remote asset tracking applications).
	Per claim 2, Wesby discloses the apparatus of claim 1, wherein the server is configured to register multiple assets to a database and establish cellular communication between the asset and other ones of the multiple assets (paragraph 0075, moveable assets such as vehicles, bicycles and freight, as 
	Per claim 3, Wesby discloses the apparatus of claim 1, wherein the microcontroller is configured to communicate to another asset through the cellular I/F connection with the server(paragraph 0088, i.e. micro-controller and a software module, which is programmed with a data processing asset management application to manage the asset through the port module (90).  The data processing application processes SMS messages received by the telecommunications chipset (20) via the antenna (30) and paragraph 0074, i.e. the wireless module, either directly from another wireless device or from a remote system server, receives messages via the telecommunications network infrastructure for the purposes of interrogating the status of the wireless module and or the status of one or more of the associated assets).
	Per claim 4, Wesby discloses the apparatus of claim 3, wherein the another asset is another type of asset that is different from the determined type of asset (paragraph 0104, i.e. variables of the associated asset such as an asset operating system, an electronic control system, an electromechanical servo, a stepper motor, an electricity mains switch, a thermocouple).
	Per claim 5, Wesby discloses the apparatus of claim 3, wherein the asset is a vehicle and the another asset is an infrastructure system (paragraph 0075, i.e. moveable assets such as vehicles, bicycles and freight, as well as laptops, are conveniently and effectively tracked through associating a wireless module with each asset and providing a network-based system server service-platform, which is linked to the telecommunications network infrastructure).
	Per claim 6, Wesby discloses the apparatus of claim 1, wherein the microcontroller is configured to determine the type of asset by: transmitting a handshake signal to the asset through the hardwire connection(paragraph 0087, i.e. different sequences of LEDs and different coloured LEDs may 
be programmed to indicate that the wireless module is functioning correctly, or is receiving data, or is retrieving data from an associated asset, to which it is connected or integrated via the port module, 
Authenticated messages are further analyzed for data and or for asset management instructions). 
	Per claim 7, refer to the same rationale as explained in claim 1.
	Per claim 8, refer to the same rationale as explained in claim 2.
	Per claim 9, refer to the same rationale as explained in claim 3.
	Per claim 10, refer to the same rationale as explained in claim 4.
	Per claim 11, refer to the same rationale as explained in claim 5.
	Per claim 12, refer to the same rationale as explained in claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647